DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Independent claims 1, 8 and 15 are allowable because 
Ng et al. ( US patent Publication: 2014/0173555) teaches, receive request data comprising code review data and code change data from a first data channel; ([0029] Information recommendation module 112 may determine that some portion of the information that is contextually related to the code is associated with user(s) who are in a social network of the developer. Information recommendation module 112 may recommend that portion of the information to the developer for use with regard to the code. It will be recognized that information recommendation module 112 may recommend less than all of the aforementioned portion of the information, all of may recommend that the developer provide the requested code review based on knowledge that the developer has performed the previous action with respect to the code. Example techniques for recommending information that is contextually related to code using a social data graph are discussed in greater detail below with reference to FIGS. 2-6.”)
NcNamara ( US patent 10303187)  teaches, generate eye movement data from a second data channel, wherein the eye movement data is generated using an electrooculography device;  (“(159) A gaze direction 604 provides an indication of which direction the user 116 is looking. For example, the gaze direction 604 may indicate that the user 116 is looking straight ahead and slightly to the left of center, relative to their skull.. In yet another example, an eye tracker worn on the user's 116 head may measure electrical patterns associated with eye movement, such as with an electrooculogram.”)
IVANKOVIC (US patent Publication: 20150169431)  analyze the request data via a machine learning model to determine a relationship between code review data and code change data;  (“[0016] Yet another embodiment of the present disclosure relates to one or more non-transitory computer readable media storing computer-executable instructions that, when executed by one or more processors, causes the one or more processors to perform operations comprising: monitoring a code review system for notifications about changes in a code client; detecting an incoming code change to the code review system based on a received notification about a change in the code client; performing one or more test coverage calculations for the incoming code change; generating test coverage data for the code change based on the one or more test coverage calculations performed; and sending a notification of the test coverage data generated for the code change to at least one recipient associated with the code change.”)
The following limitations are not taught by any combination of prior arts: determine contextual relationship between the eye movement data and analyzed request data;  generate a modeling layer based on the analyzed request data and determined contextual relationship between the eye movement data and request data; 
apply the modeling layer to additional request data as a code review policy; 
back propagate the code review policy to compare results of the code review policy to labeled documentation generated by human review; and alter the modeling layer based on the results of the code review policy as compared to labeled documentation.
	
Dependent claims 2-7, 9-14 and 16-20 are also allowable by virtue of dependency. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tapas Mazumder whose telephone number is (571)270-7466. The examiner can normally be reached M-F 8:00 AM-5:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAPAS MAZUMDER/Primary Examiner, Art Unit 2616